Case 16-34935   Doc 30-3   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Exhibit
                                     Page 1 of 8
Case 16-34935   Doc 30-3   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Exhibit
                                     Page 2 of 8
Case 16-34935   Doc 30-3   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Exhibit
                                     Page 3 of 8
Case 16-34935   Doc 30-3   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Exhibit
                                     Page 4 of 8
Case 16-34935   Doc 30-3   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Exhibit
                                     Page 5 of 8
Case 16-34935   Doc 30-3   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Exhibit
                                     Page 6 of 8
Case 16-34935   Doc 30-3   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Exhibit
                                     Page 7 of 8
Case 16-34935   Doc 30-3   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Exhibit
                                     Page 8 of 8
